Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 12, 2016

                                     No. 04-16-00097-CV

                                 Carlos Antonio RAYMOND,
                                          Appellant

                                               v.

  BEXAR COUNTY DEMOCRATIC PARTY and Manuel Medina, in his capacity as Bexar
                   County Democratic Party Chairman,
                             Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015-CV-07199
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       The panel has considered the appellant’s motion to ask the court to consider medical
information, and the motion is DENIED.


It is so ORDERED on April 12, 2016
                                                    PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court